 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES D. RIEL,                                  No. 2:01-cv-0507 MCE DB
12                       Petitioner,                    DEATH PENALTY CASE
13           v.
14    WARDEN, San Quentin State Prison,                 ORDER
15                       Respondent.
16

17          On January 2, 2020 the undersigned received a handwritten filing from the petitioner,

18   Charles Riel. (ECF No. 588.) The court notes that petitioner is represented by counsel in this

19   action and pro se filings by a represented party are improper. See United States v. Gwiazdzinski,

20   141 F.3d 784, 787 (7th Cir. 1998). Petitioner should address any issues regarding this action with

21   his attorney. Accordingly, the court will deny the request made in petitioner’s pro se filing.

22          Additionally, petitioner stated several complaints related to petitioner’s conditions of

23   confinement. To the extent petitioner seeks to challenge his conditions of confinement he may

24   exhaust all available administrative remedies and file an action pursuant to 42 U.S.C. § 1983. See

25   Crawford v. Bell, 599 F.2d 890, 891-92 (9th Cir. 1979) (Claims regarding the conditions of

26   petitioner’s confinement, as opposed to the validity or duration of his confinement, must be

27   brought in a civil rights action.). Review of the Inmate Locator Website operated by the

28
                                                       1
 1   California Department of Corrections and Rehabilitation1 indicates that petitioner is presently

 2   housed at San Quentin State Prison. Accordingly, any civil rights action should be brought in the

 3   United States District Court for the Northern District of California which is the appropriate venue

 4   for conditions of confinement claims originating at San Quentin State Prison.

 5             For the reasons set forth above, IT IS HEREBY ORDERED that petitioner’s request (ECF

 6   No. 588) is denied.

 7   Dated: February 5, 2020

 8

 9

10

11

12

13

14

15

16   DB:12
     DB/orders-capital/riel.pet
17

18

19

20
21

22

23

24

25

26
     1
27     See https://inmatelocator.cdcr.ca.gov/search.aspx. This court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned. Fed. R. Civ. P. 201.
                                                       2
